
	
		I
		112th CONGRESS
		2d Session
		H. R. 6524
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. King of New York
			 (for himself, Mr. Grimm,
			 Mr. Huizenga of Michigan,
			 Mr. Gary G. Miller of California, and
			 Mr. Campbell) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To make improvements to provisions of the Bank Holding
		  Company Act of 1956 relating to proprietary trading by banking
		  entities.
	
	
		1.Short titleThis Act may be cited as the
			 U.S. Financial Services Global
			 Viability Act.
		2.Amendments to the
			 Bank Holding Company Act of 1956Section 13 of the Bank Holding Company Act
			 of 1956 (12 U.S.C. 1851) is amended—
			(1)by redesignating
			 subsection (h) as subsection (i) and by inserting after subsection (g) the
			 following new subsection:
				
					(h)Identification
				and certification
						(1)In
				generalSubsection (a) and (c) and any rule or regulation
				prescribed pursuant to subsection (b)(2), or any other regulatory action to
				enforce or implement any provision of this section, shall not be effective
				until the Secretary of the Treasury—
							(A)identifies the foreign countries (including
				the United Kingdom, France, Germany, Switzerland, Japan, Brazil, China, Canada,
				and Mexico) that have foreign banks chartered and headquartered in such
				countries that compete significantly with banking entities subject to the
				provisions of this section; and
							(B)certifies that
				such countries have applied to such foreign banks, including the subsidiaries
				and affiliates of such banks, requirements equivalent to those set forth under
				this section.
							(2)Hearing;
				judicial reviewThe certification under paragraph (1)(B) shall be
				determined after interested parties are given the opportunity for a hearing on
				the record in accordance with the procedures set forth under section 554 of
				title 5, United States Code, and such parties are entitled to judicial review
				in accordance with chapter 7 of such title in the United States Court of
				Appeals for the District of Columbia Circuit.
						(3)Postponement of
				effective dateThe effective date of the provisions, rules, and
				regulations described under paragraph (1) shall be postponed pending judicial
				review.
						;
				and
			(2)in subsection (i),
			 as redesignated in paragraph (1)—
				(A)by redesignating
			 paragraphs (2) through (7) as paragraphs (3) through (8), respectively;
			 and
				(B)inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Foreign bank;
				foreign countryThe terms
				foreign bank and foreign country shall have the same
				meanings as are given such terms in section 1 of the International Banking Act
				of 1978 (12 U.S.C.
				3101).
						.
				
